                      4:01-cr-40040-MMM # 52               Page 1 of 10
                                                                                                E-FILED
                                                                    Tuesday, 23 March, 2021 10:58:31 AM
                                                                           Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                             ROCK ISLAND DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
               Plaintiff,                              )
                                                       )
       v.                                              )        Case No. 01-CR-40040
                                                       )
CARLOS ANTONIO BOLTON,                                 )
                                                       )
               Defendant.                              )

                                 ORDER AND OPINION

       Now before the Court is Defendant Carlos Antonio Bolton’s Amended Motion for

Compassionate Release (“Amended Motion”). ECF No. 39. For the reasons stated below,

Defendant’s Amended Motion is DENIED.

                                        Background

       On July 18, 2001, Defendant was indicted in the Central District of Illinois on

eleven charges involving bank robbery, obstructing commerce by robbery, brandishing a

firearm during a robbery, and aggravated bank robbery (Case No. 01-CR-40040). ECF No.

50 at 2. On December 5, 2001, Defendant was named in a ten-count information filed in

the Southern District of Iowa charging him with obstruction of commerce by robbery (Case

No. 01-CR-40098). Id. On December 6, 2001, Defendant consented to a transfer of

jurisdiction to allow both cases to be resolved by this Court. Id. at 2-3.

       On December 7, 2001, the Government filed a Notice to Establish Prior Violent

Felony Convictions for Sentencing Enhancements under 18 U.S.C. § 3559(c)(4) and 21

U.S.C. § 851(a) in Case 40098. ECF No. 39 at 3-4. The notice detailed the same two prior




                                              1
                      4:01-cr-40040-MMM # 52            Page 2 of 10




violent felony convictions and mandatory life sentence as contained in the notice in Case

40040. Id. at 4.

       On December 10, 2001, Defendant entered into a written plea agreement pursuant

to Rule 11(e)(1)(C), which is now Rule 11(c)(1)(C). Id. In Case 40040, he pled guilty to

all counts except those charging violations of 18 U.S.C. § 924(c), which the Government

agreed to dismiss. Id. In Case 40098, he pled guilty to all ten counts. Id. In both cases,

Defendant acknowledged that he would be subject to a mandatory term of life

imprisonment, due to the three-strikes provision of 18 U.S.C. § 3559(c). Id. The parties

agreed to a sentence in each case of fifty years of imprisonment to run concurrently. Id.

Defendant waived his right to a direct appeal and to collaterally attack his sentence. Id.

       At the time of sentencing, Defendant was deemed a career criminal based on two

prior felony convictions for crimes of violence (robbery). ECF No. 50 at 3. He had a

criminal history category of VI and a total offense level of 34, after enhancements. Id. The

guidelines range of imprisonment was 262 to 327 months, but because the guidelines were

below the statutory minimum sentence of life imprisonment, the guidelines range became

life imprisonment. Id. The Government moved for a downward departure. Id. On March 8,

2002, this Court accepted Defendant’s guilty pleas and sentenced him to fifty years’

imprisonment on counts 1, 2, 3, 4, 6, 8, and 10 to run concurrently with one another and

with Case 40098. Id. at 3-4. Defendant is currently housed at FCI Victorville Medium II in

Victorville, California. ECF No. 43 at 1. His projected release date is March 16, 2044. Id.

       On June 15, 2020, Defendant filed a pro se motion for a reduced sentence pursuant

to the First Step Act. ECF No. 38. The Court appointed the Federal Public Defender to

represent Defendant. d/e 06/16/2020. Approximately six months later, defense counsel



                                             2
                       4:01-cr-40040-MMM # 52             Page 3 of 10




filed an Amended Motion for Compassionate Release on Defendant’s behalf on January 5,

2021. ECF No. 39. On February 3, 2021, defense counsel filed a Supplement to Amended

Motion for Compassionate Release, asking to withdraw the portion of the Amended Motion

that alleged he suffered from coronary artery disease and had a stent inserted. ECF No. 45

at 2-3. Defendant also requested to supplement his Amended Motion with his Bureau of

Prisons (“BOP”) medical records for 2016-2017. Id. at 3. On February 17, 2021, the

Government filed a response in opposition to compassionate release. ECF No. 50. This

Order follows.

                                      Legal Standard

       Before filing a motion for compassionate release, a defendant is required to first

request that the BOP file a motion on his behalf. 18 U.S.C. § 3582(c)(1)(A). A court may

grant a motion only if it was filed “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf” or after thirty days have passed “from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” Id.

       The compassionate release statute directs the Court to make three considerations:

(1) whether extraordinary and compelling reasons warrant a sentence reduction; (2)

whether a reduction is consistent with the factors listed in 18 U.S.C. § 3553(a); and (3)

whether a reduction would be “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1). The Sentencing Commission, however,

has not updated its policy statements since the First Step Act came into effect. Prior to the

passage of the First Step Act, federal judges were only able to release prisoners for

compassionate release reasons upon motion by the BOP. United States v. Gunn, 980 F.3d



                                               3
                      4:01-cr-40040-MMM # 52           Page 4 of 10




1178, 1179 (7th Cir. 2020). The First Step Act gave judges the power to grant

compassionate release on a prisoner’s own motion provided that the prisoner first allowed

the BOP to review the request and make a recommendation or thirty days had passed since

the prisoner submitted his or her request to the BOP. Id. In Gunn, the Seventh Circuit

determined that the most recent policy statements from the Sentencing Commission do not

apply to prisoner-initiated motions because the guidelines only address those motions that

were brought pursuant to a BOP motion. Id. at 1180. Accordingly, the Seventh Circuit held

that “because the Guidelines Manual lacks an applicable policy statement, the trailing

paragraph of § 3582(c)(1)(A) does not curtail a district judge’s discretion. Any decision is

‘consistent with’ a nonexistent policy statement.” Id. This Court is therefore not bound by

the Sentencing Commission’s analysis in § 1B1.13 or the application notes regarding the

definition of “extraordinary and compelling reasons.” Id. at 1181.

       Despite the Seventh Circuit clarifying that courts are not bound by the Sentencing

Commission’s guidelines regarding compassionate release when an inmate brings the

motion, the Seventh Circuit strongly suggested that those guidelines are still relevant to

district courts’ decisions. The Seventh Circuit explained that the guidelines provide a

“working definition of ‘extraordinary and compelling reasons’” and cautioned that a judge

who “strikes off on a different path risks an appellate holding that judicial discretion has

been abused.” Id. at 1180. “In this way the Commission’s analysis can guide discretion

without being conclusive.” Id. The Seventh Circuit further stated that it would “expect”

district judges to give the BOP Director’s analysis regarding the prisoner’s request

“substantial weight, even though under the First Step Act the Director’s views are not

controlling.” Id. Based on the available guidance from the Seventh Circuit, this Court will



                                             4
                      4:01-cr-40040-MMM # 52           Page 5 of 10




give great weight to the Sentencing Guidelines regarding motions for compassionate

release even though they are not binding in this case. Finally, this Court is disinclined to

grant a sentence reduction unless it determines that a defendant “is not a danger to the

safety of any other person or to the community.” See USSG § 1B1.13(2).

                                        Discussion

        In his Amended Motion, Defendant argues that (1) his serious and chronic medical

conditions and the COVID-19 pandemic constitute extraordinary and compelling reasons

to grant compassionate release; (2) this Court should exercise its independent authority to

reduce his sentence based on his exemplary record in the BOP for the last twenty years;

and (3) the § 3553(a) factors weigh in favor of release to home confinement, as he is not a

danger to the community. ECF No. 39. The Government urges the Court to deny his

Amended Motion because he (1) failed to properly exhaust his administrative remedies;

(2) has not demonstrated extraordinary and compelling reasons justifying release; and (3)

the § 3553(a) factors do not support a sentence reduction, especially because he remains a

danger to the community. ECF No. 50.

   I.      Exhaustion of Administrative Remedies

        Defendant claims that he exhausted his administrative remedies before filing a

motion for compassionate release, but the Government disagrees. Defendant states that in

January, February, and April of 2020, he requested, in writing, a “modification of sentence”

based on “extraordinary and compelling reasons” under 18 U.S.C. § 3582(c)(1)(A)(i) from

the Warden of FCI Victorville. ECF No. 39 at 8; ECF No. 39-1. He based his eligibility for

compassionate release on the following factors: accepting responsibility; good conduct

while in prison; amount of time he has served; his belief that he is no longer a danger to



                                             5
                       4:01-cr-40040-MMM # 52            Page 6 of 10




the community; and his participation in programs. Id. The Warden reviewed his requests

and found that he did not demonstrate “exceptional and compelling circumstances” for a

sentence reduction. Id. at 7-8. Accordingly, Defendant claims that he has exhausted his

administrative remedies and is now eligible to proceed with his request for compassionate

release. ECF No. 39 at 8-9.

       The Government argues that this Court should deny his Amended Motion without

prejudice because he has not properly exhausted his administrative remedies. ECF No. 50

at 20. The Government asserts that Defendant, who bears the burden of establishing his

eligibility for relief, failed to demonstrate that he submitted a written request for

compassionate release to the Warden based on his health conditions or the COVID-19

pandemic. Id. at 22.

       A court may grant a motion brought by a defendant directly only if the motion was

filed “after the defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf” or after thirty days have

passed “from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). A defendant is required to first present

his compassionate release request to the BOP. See United States v. Williams, 987 F.3d 700

(7th Cir. 2021). In Williams, the Seventh Circuit stated:

       We have not yet had occasion to consider whether, in order properly to
       exhaust, an inmate is required to present the same or similar ground for
       compassionate release to the Bureau as in a motion to the court. But now
       that the issue is squarely before us, we confirm that this is the rule – any
       contrary approach would undermine the purpose of exhaustion.

Id. at 703. Defendant’s written requests to the Warden were based on several factors, none

of which were his health conditions or the pandemic. ECF No. 39-1. As a result, this Court



                                              6
                        4:01-cr-40040-MMM # 52          Page 7 of 10




finds that Defendant failed to properly exhaust his administrative remedies before filing a

motion for compassionate release with respect to the pandemic and his medical conditions.

Therefore, this portion of Defendant’s Amended Motion is denied without prejudice. See

ECF No. 39 at 9-19; ECF No. 45. This Court will address Defendant’s remaining

arguments related to his sentence, rehabilitation, and the § 3553(a) factors, as these

arguments were included in his written requests to the Warden and considered by the BOP.

    II.      Defendant Failed to Establish Extraordinary and Compelling Reasons to
             Justify a Sentence Reduction

          Defendant asks this Court to reduce his sentence to twenty years concurrent on all

counts of conviction. ECF No. 39 at 22. He argues that his exemplary behavior for almost

twenty years of custody in the BOP and the “unusual circumstances of his underlying

federal case and 50 year ‘C’ agreement warrant this Court’s ‘second look’ and reduction

of his sentence.” Id. at 19. He asserts that “[n]umerous courts have granted compassionate

release based on changes made to the law in the First Step Act that were not retroactive.”

Id. at 20 (citing United States v. McCoy, 981 F.3d 271 (4th Cir. 2020)). Additionally, his

continued confinement until 2044 “under the facts and circumstances of this long and

tortuous case” constitutes an extraordinary and compelling reason for a sentence reduction.

Id. at 22.

          The Government asserts that Defendant has not established extraordinary and

compelling reasons for a reduced sentence within the meaning of § 3582(c)(1)(A) and the

Sentencing Commission’s policy statement. ECF No. 50 at 23. The Government argues

that he is ineligible for relief under the First Step Act (“FSA”) because his convictions were

related to bank robbery, which are not covered offenses under the FSA, and because the

Government moved to dismiss the charges for violating § 924(c). Id. at 23-24.

                                              7
                       4:01-cr-40040-MMM # 52             Page 8 of 10




        A court may grant a sentence reduction if it determines that “extraordinary and

compelling reasons” justify the reduction and that “such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). This Court has previously found that the length of a defendant’s sentence

“does not constitute extraordinary and compelling reasons for compassionate release under

§ 3582(c)(1)(A).” See United States v. Mitchell, 2021 WL 462123 (C.D. Ill. Feb. 9, 2021);

see also United States v. Welker, 2020 WL 7091540 (C.D. Ill. Dec. 4, 2020).

        When determining whether a defendant is eligible for a reduced sentence under the

FSA, the court must first look to the statute(s) of conviction which determines eligibility

for relief. See United States v. Shaw, 957 F.3d 734, 735 (7th Cir. 2020) Here, Defendant

was convicted of bank robbery, obstruction of commerce by robbery, and aggravated bank

robbery in violation of 18 U.S.C. §§ 2113(a); 1951; 2113(d). The FSA does not apply to

these convictions. See Pub. L. No. 115-391, 132 Stat. 5194, § 404(a) (2018). Defendant’s

argument related to the application of the FSA to the stacked § 924(c) counts is moot

because those counts were dismissed. As a result, this Court does not need to consider

whether stacked § 924(c) counts are eligible for relief under the FSA.

        Finally, this Court commends Defendant for his rehabilitative efforts and good

conduct, but rehabilitation alone does not constitute an extraordinary and compelling

reason for a sentence reduction. Congress directed the Sentencing Commission to adopt

policy statements regarding “the appropriate use of . . . the sentence modification

provisions set forth in section[] . . . 3582(c) of title 18.” 28 U.S.C. § 994(a)(2)(C). Providing

further guidance, § 994(t) states:

        The Commission, in promulgating general policy statements regarding the
        sentencing modification provisions in section 3582(c)(1)(A) of title 18,

                                               8
                        4:01-cr-40040-MMM # 52             Page 9 of 10




          shall describe what should be considered extraordinary and compelling
          reasons for sentence reduction, including the criteria to be applied and a list
          of specific examples. Rehabilitation of the defendant alone shall not be
          considered an extraordinary and compelling reason.

This Court finds that none of Defendant’s proffered reasons are “extraordinary and

compelling” under § 3582(c)(1)(A)(i), and therefore, his Motion is denied.

   III.      Applicable § 3553(a) Factors Do Not Support a Sentence Reduction

          Defendant argues that the § 3553(a) factors weigh in favor of compassionate release

and he is no longer a danger to the community. ECF No. 39 at 23. While in prison for the

last twenty years, he earned his GED and Associates Degree in culinary arts; worked in

food service as a mainline cook at several BOP facilities; and participated in educational

and vocation training programs. Id. His job performance was so “outstanding” that his

supervisor wrote a letter on his behalf stating, in part: “He is always very dependable and

responsive to his supervisors and his peers, he accepts responsibility in all areas of his work

and continuously tries to improve.” ECF No. 39-4 at 4.

          The Government asserts that Defendant “received the benefit of his bargain” for his

“violent and severe” offenses when he pled guilty to an agreed sentence of fifty-years’

imprisonment instead of receiving a mandatory life sentence. ECF No. 50 at 28. The

Government notes that on seventeen separate occasions, Defendant entered a business

establishment or bank, demanded money from an employee, and fled. PSR ¶¶ 6-22. On

eleven of those occasions Defendant either brandished a replica firearm, a knife, or implied

he was armed. Id. at ¶¶ 7, 9, 10, 11, 12, 13, 14, 19, 20, 21, 22. On one occasion, Defendant

“ordered the bank employees into the vault, and, after ascertaining that there was no

additional cash to steal, he closed the door on them. He locked the vault and took the keys

away. He also took a cellular telephone from one of the bank employees who he locked in

                                                9
                     4:01-cr-40040-MMM # 52           Page 10 of 10




the vault. He left the keys in the bank where they could not be reached by bank personnel.

The defendant then fled the bank with the black bag containing approximately $25,122 in

stolen cash.” ECF No. 14 at ¶ 7; ECF No. 50 at 28.

       Defendant has approximately twenty-three years remaining on his sentence. ECF

No. 43 at 1. As a result, the Court finds that a reduction would not reflect the seriousness

of his offenses, promote respect for the law, provide just punishment, and afford adequate

deterrence to others. Therefore, even if Defendant had successfully demonstrated

extraordinary and compelling reasons for a reduced sentence, this Court finds that a

reduction would be unwarranted under § 3553(a) factors.

                                       Conclusion

       For the reasons stated above, Defendant’s Amended Motion for Compassionate

Release [39] is DENIED and his pro se [38] Motion to Reduce Sentence - First Step Act

Amendment is now MOOT. The portion of Defendant’s Amended Motion for

Compassionate Release related to his health conditions and the COVID-19 pandemic is

DENIED without prejudice for failure to exhaust administrative remedies.

       ENTERED this 23rd day of March, 2021.

                                             s/ Michael M. Mihm
                                             Michael M. Mihm
                                             United States District Court Judge




                                            10
